Citation Nr: 0704579	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  03-28 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Propriety of the reduction in the rating for right knee 
arthritis, post total knee replacement (TKR), from 60 percent 
to 30 percent beginning December 1, 2003.

2.  Entitlement to a current rating in excess of 30 percent 
for post TKR right knee arthritis.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1958 to February 1964.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from May and 
September 2003 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
April 2006, the Board remanded the case for the veteran to be 
scheduled for a Travel Board hearing he had requested.  Such 
hearing was held before the undersigned in September 2006; a 
transcript of the hearing is of record.

The veteran's appeal challenging the propriety of the 
reduction in the rating for his post-TKR right knee arthritis 
includes the matter of the current rating for such 
disability.  The issues have been characterized to reflect 
the separate components of this matter.

The issues of entitlement to a current rating in excess of 30 
percent for post TKR right knee arthritis and for TDIU are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDING OF FACT

The September 2003 rating decision reducing the rating for 
the veteran's post TKR right knee arthritis from 60 percent 
to 30 percent was based on outpatient records and VA 
examination showing no more than moderate residual knee 
impairment, with so competent evidence of severe painful 
motion or weakness, and was in compliance with all due 
process requirements.   

CONCLUSION OF LAW

The RO's September 2003 decision reducing the rating of the 
veteran's post TKR right knee arthritis from 60 percent to 30 
percent was supported by the evidence of record and in 
accordance with governing law and regulations, and 
restoration of the 60 percent rating is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.71a, Diagnostic Code 5055 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a November 2002 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
letter informed the veteran that he should submit any medical 
evidence pertinent to his claim.  VCAA notice was provided to 
the appellant prior to the initial adjudication of the 
matter.  See Pelegrini, supra.  

A June 2003 letter advising the veteran of the proposed 
reduction also advised him when the reduction would take 
effect.  The matter of an effective date for restoration 
would only be relevant if restoration was being granted.  

A July 2004 statement of the case (SOC) provided notice of 
the governing legal criteria, explained what the evidence 
showed and the basis for the RO's determination, and 
readjudicated the matter, updating the determination based on 
the veteran's responses/additional evidence received.  The 
veteran is exercising his right to contest the RO's 
determination, and has not been prejudiced by any notice 
defect earlier in the process.  

Regarding the duty to assist, VA has obtained the veteran's 
Social Security Administration records and records of 
pertinent VA and private medical treatment.  The appellant 
has not identified any additional evidence pertinent to his 
claim.  He was provided VA examinations in February 2003 and 
March 2005.  VA's assistance obligations are met.

II.  Factual Background

Service connection for residuals of right knee surgery, with 
arthritis, was granted in December 1972.  A 10 percent rating 
was assigned from September 1972.  A February 1982 rating 
decision increased the rating to 20 percent, from January 
1981.  An April 1985 rating decision increased the rating to 
30 percent disabling, from March 1983.  The veteran underwent 
a total right knee replacement in February 1993.  An August 
1993 rating decision assigned a 30 percent rating effective 
following the termination of the one year convalescent period 
following TKR.  A November 1999 rating decision found there 
was severe limitation of motion or weakness, and increased 
the rating to 60 percent from December 1997.  The decision 
specifically noted that the 60 percent evaluation was being 
assigned based on findings of antalgic gait; use of cane; 
significant limitation of motion and decreased strength in 
the right knee; inability to heel walk, toe walk, squat, 
tandem walk, or hop; absent right patellar reflex; pretibial 
edema; and synovitis with crepitation and effusion.

An October 2001 VA outpatient treatment record noted the 
veteran was essentially pain-free in the right knee, with a 
range of motion from 0 to 60 degrees.  

The February 2003 VA examination upon which the reduction was 
based noted the veteran complained of instability, weakness, 
and swelling in both knees, but no pain or locking in the 
right knee.  He was usually able to walk with just a cane, 
but sometimes used crutches when his left knee pain flared 
up.  When he was not experiencing a left knee flare-up, he 
could walk for approximately one hour at a slow pace, resting 
two or three times during the hour.  On examination, he had 
an antalgic gait, with some listing to the left side.  He 
reported that his right knee was not affected by flare-ups.  
On examination there was no evidence of instability of the 
right knee.  There was weakness to knee flexion and extension 
bilaterally.  The examiner noted crepitus and mild joint 
edema of the left knee, but not on the right.  There was no 
redness or heat of the right knee.  The veteran walked 
without full extension of the right leg.  There was -10 
degrees of extension of the right leg.  Flexion was noted as 
"0 to 63 degrees" on the right.  McMurray's test was 
equivocal on the left; the right was not mentioned.  
Lachman's test was negative bilaterally.  Thigh 
circumferences were noted as 54.5 centimeters on the left, 
and 53 centimeters on the right.  There was no associated 
muscle weakness.  Deep tendon reflexes were not elicited in 
the right knee.  Motor examination was normal on the right, 
and sensory examination was intact.  The examiner stated 
"the right knee at this point is stable and relatively pain-
free.  There is ongoing decreased range of motion and 
weakness with right knee flexion and extension."

A May 2003 rating decision proposed to reduce the 60 percent 
rating to 30 percent.  A June 2003 letter to the veteran 
advised him of the proposed reduction.  A September 2003 
rating decision reduced the rating for the right knee 
disability from 60 percent to 30 percent, effective December 
1, 2003.  

An October 2003 VA treatment record notes the "the right 
knee is actually very, very well, but he has moderate pain in 
the left knee."  There was full pain-free right knee range 
of motion.  In October 2004, there was no pain in the right 
knee.  Examination showed no obvious deformity or effusion.  
Range of motion was from 0 to 30 degrees.

The veteran claims that the reduction was improper, and seeks 
restoration of the 60 percent rating.

A March 2005 VA examination noted the veteran's complaint of 
posterior thigh and calf pain that the examiner stated was 
associated with his lumbosacral radiculopathy and not with 
his knee disability.  The veteran used a cane outside his 
house for support.  He sat with his right leg extended.  
There was no objective evidence of painful motion, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  There was 2+ pitting 
edema of the right leg from the knee down.  Right knee 
flexion was to 60 degrees; extension was limited to -20 
degrees.  Lachman's test and anterior and posterior drawer 
tests were normal.  McMurray's test was negative.  

III.  Legal Criteria and Analysis

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and a lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).
When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve. Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

The 60 percent evaluation for right knee disability was in 
effect from December 1997 to November 2003, more than 5 
years; thus, the provisions of 38 C.F.R. § 3.344 apply.  The 
RO properly complied with 38 C.F.R. § 3.105(e) criteria 
pertaining to reductions.  That is, the RO furnished the 
veteran a letter notifying him of the proposed reduction in a 
June 2003 letter and he had 60 days in which to respond.  The 
reduction was not implemented until December 1, 2003.  Thus, 
all due process requirements under this provision were met.

When the issue is whether the RO was justified in reducing a 
veteran's rating, the Board is required to establish, by a 
preponderance of the evidence and in compliance with 38 
C.F.R. § 3.344(a), that a rating reduction is warranted.  See 
Brown v. Brown, 5 Vet. App. 413 (1993).  Pursuant to 
38 C.F.R. § 3.344, the Board must (1) review the entire 
record of examinations and medical and industrial history to 
ascertain whether the examination or examinations on which 
the reduction was based were full and complete; (2) decline 
to use examinations which are less full and complete than 
those on which payments were authorized or continued; (3) not 
reduce an evaluation for a disability which is subject to 
periodic improvement on one examination except in cases where 
all the evidence clearly warrants a finding of material 
improvement; and (4) consider whether the evidence makes it 
reasonably certain that any improvement found will be 
maintained under the ordinary conditions of life.  Id. at 
419.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  

30 percent is the minimum rating under Code 5055(for knee 
replacement).  Chronic residuals, consisting of severe 
painful motion or weakness in the affected extremity, are 
rated at 60 percent.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated under Codes 
5256, 5261, or 5262.  38 C.F.R. § 4.71a, Code 5055.

The Board has reviewed the claims file and finds that the 
February 2003 VA examination that was the basis for the 
reduction were as full and complete as the earlier VA 
examination on which the increased rating was made.  The 
examination provided sufficient evidence to allow evaluation 
of the veteran's right knee disability under all applicable 
diagnostic codes.  Neither it nor contemporaneous outpatient 
records showed severe painful motion or weakness of the right 
knee (noted to be the bases for the November 1999 rating 
decision that increased the rating to 60 percent).   Both the 
February 2003 VA examination and prior and subsequent medical 
evidence noted that the veteran does not have pain or painful 
motion of the right knee; while weakness has been noted, it 
has not been described as severe.  Thus, there is no basis 
for restoration of a 60 percent rating under Code 5055.

Code 5256 (for ankylosis of a knee) provides: 30 percent for 
favorable angle in full extension, or slight flexion between 
0 degrees and 10 degrees; 40 percent for ankylosis in flexion 
between 10 degrees and 20 degrees; 50 percent for ankylosis 
in flexion between 20 degrees and 45 degrees, and 60 percent 
for extremely unfavorable ankylosis, or ankylosis in flexion 
at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Code 
5256.  As neither examination in February 2003 nor then  
contemporaneous treatment records showed ankylosis of the 
right knee, an alternate rating above 30 percent under Code 
5256 would not have been appropriate.

Inasmuch as there was no instability noted on February 2003 
examination or in the contemporaneous records, rating the 
disability under the alternate criteria of Code 5257 for 
combination with ratings for limitation of motion would not 
be appropriate.  38 C.F.R. § 4.71a, Code 5257.  

As for ratings based on range of motion limitation, 38 C.F.R. 
§ Code 5261 (for limitation in extension of a leg) provides: 
0 percent for extension limited to 5 degrees; 10 percent for 
extension limited to 10 degrees; 20 percent for extension 
limited to 15 degrees; 30 percent for extension limited to 20 
degrees; 40 percent for extension limited to 30 degrees; and 
50 percent for extension limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5261.  Extension was reported as 0 degrees 
(October 2001, October 2004), -10 degrees (February 2003).  
Even at the greater degree of extension limitation noted 
during the period contemporaneous with reduction, the veteran 
was not entitled to a rating above 10 percent under this 
Code.  Code 5260 (for limitation of knee flexion) provides a 
30 percent rating where limited to 15 degrees; 20 percent 
where limited to 30 degrees; 10 percent where limited to 45 
degrees; 0 percent where limited to 60 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  On February 2003 VA examination flexion 
was to 63 degrees (and the limitation was noncompensable.  
Contemporaneous treatment records showed flexion to 60 
degrees (October 2001), full (October 2003), and to 30 
degrees (October 2004).  The greatest limitation of flexion 
shown, in October 2004 (when incidentally extension was full 
and noncompensable) warranted only a 20 percent rating.  
Hence, assigning an alternate rating even based on the 
greatest limitations of flexion and extension shown in 
treatment records would have resulted in a combined rating of 
30 percent, providing the veteran no greater benefit.

As a higher (40 percent) rating under Code 5262 requires 
nonunion of tibia and fibula, with loose motion, requiring 
brace, and as such pathology was not shown, an alternate 
rating under Code 5262 criteria would not be appropriate.  
38 C.F.R. § 4.71a.  
Consequently, the Board finds that the preponderance of the 
evidence when the RO proposed and implemented the reduction 
in the rating for the right knee disability from 60 percent 
to 30 percent, effective December 1, 2003 showed improvement 
over the disability found when the 60 percent rating was 
assigned, and did not show symptoms or impairment warranting 
a rating in excess of 30 percent.  

As the preponderance of the medical evidence of record 
supported the reduction proposed and implemented by the RO, 
and as the procedure followed by the RO was in compliance 
with regulatory criteria for rating reductions, the Board 
concludes that the reduction of the rating for the veteran's 
service connected post TKR right knee arthritis from 60 
percent to 30 percent effective December 1, 2003 was proper, 
and that restoration of the 60 percent rating (or an 
intermediate rating between 30 and 60 percent) is not 
warranted.  


ORDER

The appeal seeking restoration of a 60 percent rating (or an 
intermediate rating between 30 and 60 percent) for the 
veteran's post TKR right knee arthritis effective December 1, 
2003 is denied.  


REMAND

While the Board has found that reduction of the rating for 
the veteran's post TKR right knee arthritis effective in 
December 2003 was supported by the record, in compliance with 
regulatory guidelines, and proper, it is noteworthy that 
there is another component to the veteran's appeal regarding 
the rating for his service connected right knee disability, 
i.e., he seeks a current rating in excess of 30 percent.  
Based upon the veteran's testimony before the undersigned in 
September 2006, particularly regarding his use of a walker 
and his contention that his cane no longer sufficed for 
ambulation, it appears that the disability may have increased 
in severity since he was last examined by VA, and a 
contemporaneous VA orthopedic examination to assess the 
current severity of the right knee disability is necessary.  
In this regard, the Board notes that the veteran also 
contends that he is unable to work due to his service 
connected left knee disability as well as the right knee 
disability.  Thus, the examination must encompass both knees 
and include an opinion as to their impact on the veteran's 
ability to work.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of all reports of VA treatment the 
veteran has received for his right and 
left knee disabilities since March 2005.  

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the current 
severity of his right and left knee 
disabilities.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination. 

With respect to the right knee, the 
examiner must specifically note whether 
there is severe painful motion or 
weakness; and if there are such 
manifestations to a lesser degree, they 
should be described in detail.  All 
impairment of function must be described 
in detail.  The examiner must explain the 
rationale for all opinions given.  

With respect to the left knee, the 
examination must include range of motion 
studies of the knee with notation of any 
additional limitation of motion due to 
pain.  The examiner must note whether 
there is instability or subluxation and, 
if so, the degree of such impairment.  All 
functional limitations resulting from the 
left knee disability should be identified.  

The examiner should also offer an opinion 
as to whether the veteran's service 
connected bilateral knee disabilities, 
render him incapable of obtaining and 
maintaining gainful employment.  The 
examiner must explain the rationale for 
all opinions given.

3.  The RO should then readjudicate the 
claims for an increased current rating for 
right knee disability and for TDIU.  If 
either remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


